Two actions, consolidated for trial, to recover damages for personal injuries as a consequence of a collision between a truck and an automobile and between the automobile and a motorcycle upon which plaintiffs were riding. Judgment for the plaintiffs against the defendants reversed on the law and the facts and new trial granted, costs to abide the event. It was error as to defendant Lotero to exclude evidence that plaintiff Hart made statements that the accident was not due to the fault of Lotero. It is not a prerequisite to the receipt of an admission made by a party against his interest that such admission be under oath. It was not error to exclude the stenographer’s minutes of the hearing in the magistrate’s court [City Magistrates’ Court] since those minutes had not been properly proved. In view of the reversal as to defendant Lotero, in the interests of justice there should be a new trial as to the defendants Dickman. Lazansky, P. J., Carswell and Close, JJ., concur; Johnston and Adel, JJ., concur for reversal of the judgment and the granting of a new trial as to defendant Lotero, but dissent as to defendants Dickman and vote to reverse on the law and dismiss the complaint as to them.